Citation Nr: 1751142	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right wrist strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella, with medial meniscus tear.

			

REPRESENTATION

Appellant represented by:	Leslie D. Gaines, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2002 to March 2003 and from August 2004 to August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2014 Board video conference hearing.  A transcript of that hearing has been associated with the record.

In a February 2017 rating action, a total disability rating based on individual unemployability (TDIU) was granted, effective from November 8, 2010.  In March 2017, the Veteran's attorney submitted a VA Form 9 which included a statement that the Veteran wants an earlier effective date for the grant of the TDIU and also requested a travel board hearing.  With regard to the claim for an earlier effective date for the grant of TDIU, the VA Form 9 was premature with respect to that claim and does not constitute an appeal to the Board.  .  By letter dated in March 2017, the RO notified the Veteran and her attorney of the grant of TDIU and provided notice of appellate rights, to include providing the appropriate Notice of Disagreement form.  See 38 C.F.R. §20.201.  Therefore, the issue of entitlement to an earlier effective date for the grant of TDIU is not properly before the Board and the issue will not be addressed.

The Board notes that in the March 2017 VA form 9 submitted by the Veteran's attorney also noted continued disagreement with the ratings assigned for the right wrist and right knee conditions.  The Veteran testified at a hearing in September 2014 as to the increased rating issues.  To the extent that the statement notes a request for a hearing, the Veteran has already been provided with a hearing as to the issues of increased ratings for the right wrist and right knees condition, the only issues currently in appellate status before the Board.  While the Veteran has a right to a hearing on appeal under 38 C.F.R. §20.700(a), as the Veteran has already had a hearing before the undersigned, the request for another hearing is denied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined by VA for th right wrist and right knee disabilities in June 2015.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  It does not appear that the June 2015 VA examiner performed all of the required measurements for either disability.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

As the June 2015 VA examination reports do not provide all of the information specified by Correia, this claim must be remanded for new VA examinations to obtain the information necessary to properly adjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records form April 2014 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo VA examinations with appropriate physicians to determine the following:

a.  For the Veteran's right wrist strain and right knee chondromalacia patella, with medial meniscus tear:

For each disability, the examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his right wrist strain and right knee chondromalacia patella, with medial meniscus tear, to determine their current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right wrist and right knee.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right wrist and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the effect of the functional and occupational impairment caused by the disability.

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims for an increased rating for right wrist strain and right knee chondromalacia patella, with medial meniscus tear, in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




